                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

CHANDLER HOUSTON,

     Plaintiff,

v.                                           Case No. 3:17-cv-02610-N-BT

SOUTHWEST AIRLINES,

     Defendant.

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

     The Court has under consideration the Findings, Conclusions, and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated

February 18, 2020 (ECF No. 43). The Court has reviewed the Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court

accepts the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.



     SO ORDERED, this 16th day of March, 2020.




                            __________________________________
                            DAVID C. GODBEY
                            UNITED STATES DISTRICT JUDGE




                                    1
